DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it exceeds 150 words in length and is not a single paragraph. Correction is required.  See MPEP § 608.01(b).
The specification is objected to because it does not contain subtitles such as “Field of the Invention”, “Background of the Invention”, “Summary of the invention”, “Brief Description of the Drawings”. Correction is required, See MPEP § 608.01
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xuesong Hu (CN 202611915 U).

annular surface an edge is formed with a defined third radius of curvature, wherein as viewed in a meridian section of the piston, the first annular surface (3) together with a normal plane (horizontal line) on the piston axis forms a first angle (18°) between 10° and 20°, and wherein the second annular surface defines with the piston axis a third angle between 15° and 25°.


    PNG
    media_image1.png
    718
    1081
    media_image1.png
    Greyscale

Regarding claim 2, wherein as viewed in a meridian section, the first annular surface (3) encloses with the second annular surface (not numbered) a second angle between about 100° and 150°; see the sole figure.
Regarding claim 3, wherein the third angle is 21°; see figure.
Regarding claim 4, wherein the inner second trough diameter (67.6 mm) is at most about (approximately) 95% of the inner first trough diameter (70mm).
Regarding claim 10, wherein the first annular surface (3) and/or the second annular surface (not numbered, see figure) is or are formed as a conical surface.
Regarding claim 12, wherein the internal combustion engine has a swirl-free or low-swirl inlet channel structure, wherein a swirl number of the flow in the combustion chamber about the piston axis is at most 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over HU (CN202611915U).

Hu discloses the claimed invention except exact dimensions of the inner first trough diameter.
It would have been obvious matter of design choice to vary the dimensions of the inner first trough diameter with respect to the maximum of the piston, since it has been held that a mere change in the size of a component as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 6,    wherein based on the maximum diameter of the piston, the combustion chamber trough (4) in the region of the second section (not numbered) has an inner second diameter of about 0.65 ±20%.
Hu discloses the claimed invention except the exact inner second trough diameter.
It would have been obvious matter of design choice to vary the dimensions of the inner second trough diameter with respect to the maximum of the piston, since it has been held that a mere change in the size of a component as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 7, wherein based on a maximum diameter of the piston, the first radius of curvature is about 0.06 ±50%.
Hu discloses the claimed invention except the exact dimensions of the inner first radius of the curvature.
It would have been obvious matter of design choice to vary the dimensions of the first curvature, since it has been held that a mere change in the size of a component as 
Regarding claim 8 wherein based on a maximum diameter of the piston, the second radius of curvature is about 0.02 ±50%.
Hu discloses the claimed invention except the exact dimension of the second radius of the curvature.
It would have been obvious matter of design choice to vary the dimensions of the first curvature, since it has been held that a mere change in the size of a component as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 9, wherein based on a maximum diameter (D) of the piston (1), the third radius of curvature (R3) is at most about 0.012 ±50%.
Hu discloses the claimed invention except the exact dimension of the second radius of the curvature.
It would have been obvious matter of design choice to vary the dimensions of the first curvature, since it has been held that a mere change in the size of a component as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 16, where in the first angle (α) is 15.2°. It would have been obvious to try from a finite number of identified choices with reasonable expectation of success.
Regarding claim 17, where in the second angle (β) is 125°. It would have been obvious to try from a finite number of identified choices with reasonable expectation of success.

Regarding claim 19, wherein the nose-like projection continues into the region of the first section (4) and/or the third section (3).
Claims 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over HU (CN202611915U) in view of Yoo (EP 2708714 A2).
Regarding claims 11 and 13-15, Hu discloses all the limitations as applied to claim 1, but is silent as to a jet device that subdivides the trough into a larger lower region and smaller upper region.
Yoo discloses a combustion chamber of a diesel engine provided with a bowl having a concave shape (50) and a lip (55) between the lower combustion chamber (50, 54% to 62%) and an upper sub combustion chamber (60, 38% to 46%). A fuel injector (10) injects a fuel jet (13) that collides with the lip (55) and flows into the combustion chamber (50) and the sub combustion chamber (60) to evenly mix the air and fuel inside the combustion chamber; see figure 1 and paragraph [0041].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hu by injecting fuel directly into a lip as taught by Yoo to evenly mix the air and fuel inside the combustion chamber; see figure 1 and paragraph [0041].
Response to Arguments
Applicants’ arguments filed on 1/11/2021 have been fully considered but they are not persuasive. 

(b)	Applicants argued there is no motivation to combine. This argument is not persuasive because Hu discloses a combustion chamber for diesel engine. Even though, Hu is silent about a fuel injector, the invention must inherently have a fuel injector to operate. Further, there is no requirement that a motivation be expressly articulated in the references. Finally, Yoo teaches the fuel jet 13 injects from the injector 10 first collides with the tip part 55 and the fuel colliding with the tip part 55 flows in the main combustion chamber 50 and the sub combustion chamber 60, so that the air and the fuel inside the combustion chamber may be evenly mixed (see paragraph [0041]). Contrary to applications allegations, this is the same motivation to combine used in the rejection of the claims.
THIS OFFICE ACTION IS MADE FINAL.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841.  The examiner can normally be reached on Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen K Cronin can be reached on 571-272-4536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747